Citation Nr: 1402246	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis and spondylosis, lumbar spine.

2.  Entitlement to an initial disability rating in excess of 70 percent for anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to November 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted a 20 percent rating for degenerative arthritis and spondylosis, lumbar spine, pursuant to Diagnostic Code (DC) 5242, effective October 8, 2009, and which granted a 70 percent rating for anxiety disorder (NOS), pursuant to DC 9413, effective October 11, 2012.


FINDINGS OF FACT

1.  For the entire disability rating period under appeal, the Veteran's degenerative arthritis and spondylosis, lumbar spine was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or symptomatology resulting in incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during a 12 month period.

2.  For the entire disability rating period under appeal, the Veteran's anxiety disorder (NOS) was not manifested by total occupational and social impairment, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss for names of close relatives, own occupation or own name.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for the service-connected degenerative arthritis and spondylosis, lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5242 (2013).

2.  The criteria for an initial disability rating in excess of 70 percent for anxiety disorder (NOS) have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.130, 4.1, 4.3, 4.7, DC 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice requirements were initially sent to the Veteran in August 2012 and May 2013.  These VCAA letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in August 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

The Veteran's increased rating claims for degenerative arthritis and spondylosis, lumbar spine and anxiety disorder (NOS) arise from his disagreement with the initial evaluations following the grants of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations.  The examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Degenerative Arthritis and Spondylosis, Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a, DCs 5235-5243 (2013).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2013).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under DC 5243, intervertebral disc syndrome or disc disease (IVDS), may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243 (2013).

Note 1 to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

Anxiety Disorder (NOS)

Evaluations for anxiety disorder are assigned pursuant to 38 C.F.R. § 4.130, DC 9413 (2013).  

Under this general formula for rating mental disorders, a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

In order to be entitled to the next higher evaluation, 30 percent, the evidence must demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.   

A GAF score in the range of 61 to 70 reflects "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  Id.   

III.  Analysis

Degenerative Arthritis and Spondylosis, Lumbar Spine

The Veteran's degenerative arthritis and spondylosis, lumbar spine more nearly approximates the criteria for a 20 percent rating.  38 C.F.R. § 4.71a, DC 5242 (2013).

The September 2012 Compensation and Pension (C&P) examiner diagnosed the Veteran with arthritis of the lumbar spine.  The examiner noted that the Veteran was granted service connection for his lumbar spine, at 20 percent, in January 2012.  The examiner noted that the Veteran reported flare-ups which impact the function of his thoracolumbar spine.  The Veteran stated that the flare-ups impacted his prolonged walking, prolonged standing, and prolonged sitting. 

The Veteran's range of motion of the thoracolumbar spine was forward flexion 45 degrees with pain at 40 degrees (90 is normal), extension was 25 degrees with pain at 20 degrees (30 is normal), right and left lateral flexion was 25 degrees with pain at 20 degrees (30 is normal), and right and left rotation was 25 degrees with pain at 20 degrees (30 is normal).  The VA examiner noted that the overall combined thoracolumbar range of motion was 170 degrees.  

The Veteran was able to perform repetitive testing and range of motion was not additionally limited following repetitive movement.  The VA examiner noted that after repetitive use, the functional impairment of the thoracolumbar spine was less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with standing, sitting, and/or weight-bearing.  The examination showed that there was evidence of localized tenderness.  The Veteran had guarding of movement and/or spasms that were severe enough to result in an abnormal gait.  His muscle strength was 4/5 for both right and left hips during hip flexion and normal in all other movements.  There was no evidence of muscle atrophy and reflex and sensory examination was normal.  

The Veteran tested negative for straight leg raising for both his right and left legs and he had no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The VA examiner reported that the Veteran had IVDS with incapacitation episodes of less than one week.  The Veteran does not use any assistive devices as a normal mode of locomotion.  X-ray results showed arthritis, but no vertebral fractures, and a small disk protrusion at L4-L5 with mild bilateral neural foraminal narrowing.  The VA examiner noted that the Veteran's thoracolumbar spine condition impacted his ability to work.  

August 2013 VAMC San Diego treatment records noted muscle spasms in the left lower lumbar area and there was tenderness with flexion and side bending to the left.  The Veteran's left leg raise was positive at less than 30 degrees.  The neurological examination showed that the Veteran's gait was normal and no ataxia was present.  The records also noted that there was negative Romberg sign.  The assessment of the Veteran was L4-L5.  The Veteran had not followed through with weight reduction and physical therapy as recommended.  He reported taking baclofen and ibuprofen, but his last refills were in September 2012.

In a May 2012 Statement in Support of Claim, the Veteran wrote that any activity, including walking, hurts his back.  At work, he experiences back pain less than two hours after starting, which lasts for his entire shift.  By the time he is finished, he is in terrible pain and can't bend forward.  The Veteran stated that his walk is like that of a 90 year old man.  Sitting in his car to go home is also painful.  He stated that the more he moves, the more it hurts, and that any activity makes his back hurt.

In an August 2012 Statement in Support of Claim, the Veteran wrote that anything he does hurts his back including walking too far, standing to do dishes, or shaving.  When at work, his back pain lasts his entire shift.  The Veteran stated that when his shift ends is when the pain is the worst.  Sitting in his car to go home is painful.  The Veteran wrote that the more strenuous the activity he does, the more it affects his back.

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has not overlooked the Veteran's statements with regard to the severity of his degenerative arthritis and spondylosis, lumbar spine.  The Veteran is competent to report on factual matters of which he has firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, while the Board has considered the Veteran's assertions that his back pain has worsened to be competent, credible, and probative, the most probative and only objective medical evidence consists of the September 2012 C&P examination report and the VAMC San Diego treatment reports.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent rating for degenerative arthritis and spondylosis, lumbar spine is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2013); see Hart, supra.

Based on this evidence, at no point since the Veteran's claim for degenerative arthritis and spondylosis, lumbar spine was filed in August 2012 did the Veteran qualify for a 40 percent rating.  The Veteran's forward flexion of the thoracolumbar spine was not 30 degrees or less and he did not have favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2013).  Thus, the criteria for a higher initial rating of 40 percent have not been met.  Id.

Additionally, the Veteran does not qualify for a 40 percent rating for IVDS.  He does not have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2013).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2013).

Therefore, the Board finds that the Veteran's degenerative disc disease and degenerative joint disease of the thoracolumbar spine more nearly approximates the criteria for a 20 percent disability rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §4.71a, DC 5241 (2013).  The assignment of a 20 percent rating is based on forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees, muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, and/or abnormal kyphosis not resulting in further decreased range of motion.  

The Veteran's additional symptoms included painful motion, local tenderness not resulting in abnormal gait or abnormal spinal contour, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, IVDS with incapacitation episodes having a total duration of less than one week during the past 12 months, and x-ray evidence of arthritis.  

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2013).  

Anxiety Disorder (NOS)

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 70 percent rating for anxiety disorder (NOS) is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2013); See Hart, supra.

At no point since the Veteran filed a claim for anxiety disorder (NOS), in October 2012, did he qualify for a 100 percent rating.

In a December 2009 VAMC San Diego treatment record, the Veteran reported that his anxiety has become increasingly more severe, especially over the last year.  Some examples of this included: difficulty sitting in church and becoming irritable if anyone sits close to him, to the extent that he cannot concentrate on the sermon, difficulty being in any crowded space, and difficulty leaving his house without intrusive thoughts that someone will break in.  The Veteran also stated that he stopped going to see friends because he feels uncomfortable leaving his house.  He also reported intrusive thoughts that the house might burn down.  
The Veteran also reported that he checks locks at home up to eight or more times a day and this habit is now spreading to his work, causing him to sometimes stay two hours late, to be sure everything is secure.  The Veteran stated that he has experienced several panic attacks where he feels his heart pounding in his chest.  He stated that he has gone to the emergency room in town several times in the last few months with fear that he is going to die.  He stated that he is having trouble sleeping because of intrusive thoughts that something bad is going to happen.  The Veteran was assessed with anxiety disorder and a GAF score of 50.  

VA General Psychiatry attending records from March 2012 to May 2013 noted a diagnosis of generalized anxiety disorder.  The Veteran appeared to be alert and oriented.  His speech was normal.  The Veteran's affect was anxious and euthymic but his thought process was linear, logical, and goal-directed.  The Veteran had no suicidal or homicidal ideations and was experiencing no auditory or visual hallucinations.  His GAF score was 70.  

In an April 2012 treatment note, the Veteran stated that he was very anxious because he was flying to the Philippines with his wife.  He stated that he experienced irritability, muscle tension, sleep disturbance, on the edge, and restlessness.  He also said that he is having problems interacting with people at work.  Subsequently, in a May 2012 note, the Veteran stated that his trip to the Philippines went well and that he was very glad he went on the trip.  He took clonazepam to reduce his anxiety and is now taking sertraline daily.  Other people have commented to him that he seems more "friendly," especially at work, and it was noted that his mood/affect was brighter.  

In a September 2012 treatment note, the Veteran stated that his mood has been "so-so."  He was injured at work as a janitor, and has been off work for 3 months receiving workers compensation.  The Veteran stated that he was stuck at home without transportation, sitting around, bored, not able to walk places, but that his anxiety is better controlled.  A January 2013 note reported that the Veteran's anxiety has been improving, but he still has some bad episodes.  It noted that he is more outgoing and friendly at work, with other people, but still avoids crowds.  His GAF score was 70.

In a May 2013 treatment note, the Veteran reported that he is doing "fine," continues to avoid crowds, but overall felt that he was "managing well."  He stated that he sleeps well, but does not have too much activity outside of work.  He is isolative, but is comfortable with this.  His speech was normal and he reported that his mood was "off because I should be excited."  The Veteran's affect was anxious and euthymic but his thought process was linear, logical, and goal-directed.  The Veteran had no suicidal or homicidal ideations and was experiencing no auditory or visual hallucinations.

In a June 2013 C&P Psychiatric Examination, the Veteran was diagnosed with anxiety disorder (NOS).  The Veteran's symptoms were noted as transient, moderate to severe symptoms of anxiety (tension, edginess, irritability, anger, worry, rumination, social withdrawal) with associated checking behaviors (repetitively checking locks on doors, burner on the stove, etc. a certain number of times, sometimes makes him late in getting home from work).  The VA examiner also noted that the Veteran had transient, moderate symptoms of depression (feelings of hopelessness, low motivation, low energy, anhedonia, low self-worth, guilt feelings) since his service, and after he was injured during training.

The VA examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning "satisfactorily," with normal routine behavior, self care, and conversation.  The Veteran stated that he had been married twice, the first for seven years, and the second since 1994.  The Veteran stated that his current marriage is "ok," but that his wife tells him that he doesn't listen, doesn't talk, doesn't socialize or go anywhere, has no goals, and is not supportive.  He stated that his relationship with his step-daughter is "good," but feels that he could have been a better father for her as she was growing up. 

The Veteran has been employed as a night custodian for the last 23 years.  He stated that he had done well in his job, but had trouble talking and connecting with people before he started getting medication through the VA.  Since then, he stated that he has been able to be more social at work and in his personal life.  The Veteran stated that he enjoyed his job "very much."
The VA examiner noted that the Veteran was relatively high functioning, has a long-term marriage, some close family relationships, and a steady/long-term employment.  He has previously had a very limited amount of therapy, and with consistent individual and/or group therapy, "there is a good likelihood that his symptoms will be reduced."

The Veteran's mental status examination showed symptoms of depressed mood, anxiety, panic attacks occurring weekly or less, mild memory loss, a flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to a work-like setting, difficulty in adapting to stressful circumstances, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran was capable of managing his own financial affairs and he was assessed a GAF score of 60.

Based on this evidence, the criteria for a higher initial rating of 100 percent for the Veteran's anxiety disorder (NOS) have not been met.  The Veteran does not experience total occupation and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activates of daily living including maintaining of minimal personal hygiene; disorientation of time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9413 (2013).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2013).

Therefore, the Board finds that the Veteran's anxiety disorder (NOS) more nearly approximates the criteria for a 70 percent disability rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §4.130, DC 9413 (2013).  The assignment of a 70 percent rating is based on occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9413 (2013).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected degenerative arthritis and spondylosis, lumbar spine as well as his anxiety disorder (NOS).  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's degenerative arthritis and spondylosis, lumbar spine symptoms, as well as his anxiety disorder (NOS) symptoms, with the schedular criteria, the Board finds that his symptoms of painful motion, localized, tenderness, as well as depressed mood, anxiety, panic attacks occurring weekly or less, mild memory loss, a flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to a work-like setting, difficulty in adapting to stressful circumstances, and impaired impulse control such as unprovoked irritability with periods of violence, are congruent with the disability pictures represented by the 20 percent rating assigned for degenerative arthritis and spondylosis, lumbar spine, and the 70 percent rating assigned for anxiety disorder (NOS).  See 38 C.F.R. §§ 4.130, 4.71a, DCs 5241 and 9413 (2013).  

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from degenerative arthritis and spondylosis, lumbar spine, and anxiety disorder (NOS), with the pertinent schedular criteria, do not show that his service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's degenerative arthritis and spondylosis, lumbar spine, as well as his anxiety disorder (NOS).  Based on these threshold findings, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU Consideration

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed as a custodian and has not asserted that his is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

An initial disability rating in excess of 20 percent for the service-connected degenerative arthritis and spondylosis, lumbar spine is denied.

An initial disability rating in excess of 70 percent for the service-connected anxiety disorder (NOS) is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


